Citation Nr: 1144946	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-08 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $13,156.80.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from December 1967 to August 1970 and from February 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 decision by the Committee on Waivers and Compromise of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board previously denied the Veteran's claim in August 2007.  Thereafter, following the Veteran's timely appeal of that decision to the United States Court of Appeals for Veterans Claims (Court), in a memorandum decision, dated in October 2009, the Court vacated the Board's decision so that the Board could make factual findings in accordance with the Court's decision.  In April 2011, the Board remanded the case to provide the Veteran with an opportunity to present testimony before a member of the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An appellant has a right to a hearing and one will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011) (emphasis added).

The Court's October 2009 decision found that the Board's August 2007 decision did not adequately explain whether the Veteran was afforded the opportunity for a hearing when one was not conducted.

In a February 2005 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran checked the box indicating that he wanted a hearing before a member of the Board sitting at the RO.  In April 2005, the Veteran's representative stated that the Veteran was requesting a hearing.  In May 2005, the Veteran requested a "telephonic" hearing because they are allowed at the prison facility.  In May 2007, the Board sent the Veteran a letter notifying him that the Board does not conduct telephone hearings.  He was presented with multiple options of how to proceed, including options for a Board hearing in Washington DC, at the local RO, and by way of videoconference.  Later that month, the Veteran responded that he had asked for a telephonic hearing and indicated that he would not be provided the opportunity to appear at a hearing by the prison facility.

The October 2009 Court decision indicated that, at this point, the Board failed to tailor its assistance to the Veteran's unique circumstances as an incarcerated veteran.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) ("We . . . caution those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.").  Although the Board informed the Veteran that it could not provide him with a telephone hearing, it did not take further steps to assist him, such as informing him that his representative could attend the hearing and present evidence or call witnesses on his behalf.

Subsequent to the Court's decision, the Board sent the Veteran a February 2011 letter that provided him with information concerning his hearing request.  It was noted that the Veteran may not be able to attend a hearing because he was incarcerated and that scheduling a hearing could be deferred if his release date was in the near future.  The letter informed the Veteran that, in lieu of a personal hearing, he had other options:  "(1) You may submit a written statement to be considered by the Board in deciding your appeal; (2) Your representative, if applicable, may submit written argument in the form of a brief which will be carefully considered by the Board in its review of you appeal; or (3) Your representative, if applicable, may submit a motion to appear alone and personally present argument to the Board on your behalf if you cannot appear.  Such motions are granted only when "good cause" is shown."  It was noted that the Veteran would be scheduled for a hearing if he did not respond within 30 days and that he would not be afforded another hearing if he failed to appear.

In March 2011, the Veteran stated that he was still requesting a telephone or video hearing to take place at a prison facility.  He also indicated that his present release date was in October 2012.  In April 2011, the Board remanded the case to the RO in St. Petersburg in order to schedule the Veteran for a hearing before a member of the Board sitting at the RO (which was his original request).  In June 2011, the RO sent the Veteran a letter similar to the Board's February 2011 letter informing him of other options besides an in person hearing.

Pursuant to the Board's April 2011 remand, a hearing before a member of the Board sitting at the RO was thereafter scheduled for August 19, 2011.  See RO Letter to the Veteran, dated June 10, 2011.

In a statement received on July 11, 2011, the Veteran indicated that he was still incarcerated and again requested a telephone hearing.  He requested an explanation of why he could not be afforded a telephonic hearing and "rescheduling of the August 19, 2011, hearing if I must appear personally."  

The Veteran failed to appear for the August 19, 2011 hearing that was scheduled.  In a statement received in October 2011, the Veteran stated that his request for a telephonic hearing had not been addressed, nor had the alternative rescheduling been granted.  

The Board notes that the regulations contemplate Board hearings at the Board's offices in Washington, DC and at VA field facilities, including by "electronic hearing;" i.e. videoconference hearings.  See 38 C.F.R. § 20.700, et seq.  The regulations do not provide for Board members to travel to prison facilities to conduct hearings, nor do they mention telephone hearings.  The Board would be operating outside the regulatory scheme if it were to provide telephone hearings.  Additionally, providing a telephone hearing does not allow for the assessment of the credibility of the witnesses in that they cannot physically be seen.  Moreover, the recording devices for hearings are not designed for telephone hearings and a recording is necessary to produce a transcript for the record.  For these reasons, the Board does not provide telephone hearings in any instance and the Veteran is not entitled to one.

However, in July 2011, within 60 days of the RO's letter notifying the Veteran of his hearing and more than two weeks prior to the August 19, 2011 hearing date, the Veteran requested that the August 19, 2011, hearing be rescheduled if he must appear personally.  Because the Veteran made a timely request for a change in his hearing date, the Board finds that steps should be taken to schedule him for a hearing before the Board at the RO currently most local to the Veteran, which would be the RO in St. Petersburg, Florida.  See 38 C.F.R. § 20.702(c) (2011).

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to provide the Veteran with a hearing before a member of the Board at the RO that is currently most local to him, which would be the RO in St. Petersburg, Florida.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


